Citation Nr: 0910421	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  03-27 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

Service connection is not in effect for any disability.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2008).  
In reaching such a determination, the central inquiry is 
whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability.  
Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

In the present case, a review of the claims file reveals that 
the Veteran is not service-connected for any disability.  
Although having sought service connection for schizotypal 
personality disorder/paranoid schizophrenia, his claim has 
been denied twice.  (See rating decisions issued in June 1999 
and August 2006.)  As the grant of a TDIU presumes the 
existence of a service-connected disability, which the 
Veteran does not have, there is no legal basis for the 
Veteran to be awarded VA compensation benefits.  The 
Veteran's application for benefits must, therefore, be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


